Citation Nr: 1629044	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  11-21 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

1.  Entitlement to a compensable initial rating for pleural plaques.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1972 and August 1975.

These matters come to the Board of Veterans' Appeals (Board) on appeal from April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Veteran's Social Security Administration (SSA) disability application the Veteran reported that he was unemployable in part because of his pleural plaques.  Accordingly, the Board finds that the Veteran's SSA records reasonably raise a claim for TDIU.  Accordingly, that issue has been added to the cover page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that there appears to be outstanding VA treatment records.  A December 16, 2011 treatment record indicated that the Veteran should return for a follow up appointment in four months.  A review of the record reveals that treatment records subsequent to December 2011 have not been associated with the record.  Accordingly, on remand all outstanding VA treatment records must be obtained and associated with the record. 

Additionally, while SSA records were received in September 2011 the records do not include a final disability determination.  As such, it appears that the Veteran's claim was still pending at that time the records were submitted to VA.  Accordingly, on remand any updated SSA records that should be obtained.  

The Veteran's most recent examination for his pleural plaques was in March 2009 and the most recent pulmonary functioning testing (PFT) of record is from a July 18, 2011 pulmonary consultation.  In the May 2016 Appellate Brief, the Veteran's representative asserted that the medical evidence of record was stale and did not address the Veteran's current level of disability.  The Board agrees.  VA treatment records subsequent to the March 2009 VA examination report indicate that the Veteran experienced increased shortness of breath.  Additionally, a comparison of the PFT results considered in March 2009 (from January 2009) and the July 2011 PFT results indicate that the Veteran's forced vital capacity and forced expiratory volume in one second had decreased.  As the record suggests that the Veteran's disability has worsened since his last VA examination, the Veteran should be provided a contemporaneous VA examination to determine the nature and severity of his service-connected pleural plaques.  

Finally, regarding the TDIU claim, in light of the Court's holding in Rice, the Board finds that the issue of unemployability has been raised and must be developed.  To date, the AOJ has not developed or adjudicated the issue.  Accordingly, on remand all appropriate development should be conducted, including sending the Veteran notice regarding his TDIU claim and providing him a VA Form 21-8940.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all relevant, outstanding VA treatment records dated from December 16, 2011.

2.  Contact the Veteran and request that he submit the names and addresses of any updated private health care provider that has treated him for his disability on appeal.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.

3.  Obtain from the SSA any updated records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon concerning that claim.

4.  Send the Veteran appropriate notice that advises her about the information and evidence needed to substantiate a claim for a TDIU.  

5.  Request that the Veteran complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  Additional development should be undertaken as necessary based on the responses provided by the Veteran (e.g., obtaining employment information).  

6.  After the above has been completed to the extent possible, schedule the Veteran for a VA respiratory examination to determine the severity of his service-connected pleural plaques.  The claims folders must be reviewed by the examiner in connection with the examination, and a complete history should be elicited from the Veteran.  The examiner should describe all pertinent symptomatology associated with the Veteran's pleural plaques.  Any tests or studies deemed necessary should be conducted, including a pulmonary function test, and the findings should be reported in detail.  The following should be reported:

a.  Forced Vital Capacity (FVC); 

b.  Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB));

c.  maximum exercise capacity in ml/kg/min oxygen consumption with cardiorespiratory limitation;

d.  whether the Veteran has experienced cor pulmonale, pulmonary hypertension, or  requires outpatient oxygen therapy;

e.  functional effects from the disability that might affect employment.

7.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


